OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




Ronorablo T. K. Trimbl.
First Assietaot
State Suprlntsndent  of l'ubllo Instruotlon
&mill,  To*80

lloar   Blrr




                                              ai r*a*nt aate in
whloh    you ask the                          teiont on the above
ooption4a querrtio




                                     oh r4aa8 all f01low81

                          ti48 hnvla& a populetfon     in
                          undrsd acid fifty thousand
                          tillt.8,
                                 aOOOrd:ng t0 th4 l4fJt
                    dsral donow,    t&s County S-hiparin-
        tsndent ahall ba appolatsd by the Board of Coun-
        ty Zahool TmA8t444 ana 8h811 hold orfi04 for
        four (4) psaro.~

          iits ralary   is aat at $4,80O.O0 psr anma by Sea-
tion 1, nrtl~lo   8700-8, V. A. C. 8.. whlah provldos a6 folloust
 Eonorebls T. 2. Trimble, ?a@4                             0




                 "Lee. 1. That the 44lary of the Guprrin-
            tsndent of i'ublioIn8truatioU    la all   oounties
            in %xas hating ~15,055 po ulation       61 mre ao-
            aording to the 1a8t prooed P n(; Federal oaneus,
            s&a].1 b4 from an6 aftcr the paraaga of this
            eot t&c mm OS 34,805.50 (forty-eight hundred
            dollars) per annum and the BdBPo 18 fixatl by
            thi8 aot at the (that) 4u&*

              brri8 County 14Vles a rrproial 8ohool tax undar
ths   torma of Artialo 2790-4, V.hC.9.          7bni8 Adi      lUtbOriZ.8
aach cmudty heva        a population of SW,000 inhabltaats or
moc4,    UpOa 6 VOt4 Of th    qUditi8d    prOpel%r    taxpaying VOtor8,
t0 14Vr,    a88088, Ulb   OOlhOt    a t8X IlOt t4 4XC444   OlpO OOllt
05   tbo on4 hundreb dollan valuatlaa af the taxable pmperty
in the aounty                 for thm purpo8e  of oraatiag an equali%ation
fund for the                 publio fl.84 sUhOO18 in 8U4h ccunty. Sootion 15
ot      Article         290&a        nods        am faarP8z

                      *i3oc.10.             sa   th*   orent       that    the    tax   hexoln
           provldsd for llhrr3.1   be atitbarf%edby ths voter8
           ai th oounty to whioh thi8 k4t 4pp1148, then
           the Gouaty   Superintoade5t*8    mlary and 4l.l ox-
           psn444   of K&inteinilrg hi6 affiaa 8id1     be paid
           out of the fund8      ruil%8d  ~FCDZ the ooll84tian
           Of the t8X h8nin Crovidad for."

                      It   18     apperant        that Jrti414            moo-1     iaSOiU       a8    it
fit48         the     8alsriOS        Of     +OOtiVO                8UpWintUld4tltS
                                                               OtbUtp                             i8
not applioable to the busty                             8up4rhteadbnt
                                                          Couatg.          of Iiarrl.8
In the fir4t lau4* he 18 an appoiative,     Imot 8n slsotivr,
ofriorr and Li II mlary  14 fixad by &tic10 0955-a. In the
8OOOnd  i14C4, the r+343.111(3d8USS  Of  Arttale 2900-l up4Oifi-
4811p  pmVid48  "that th4 r4poalinfl OlaU84 shall not apply t0 ~IQ
oounty that levise a 8peOiti t4x for the maintaaanco of ths ot-
floe       3r       County       2~hapsrlntenuent         in &ale          or in part."

                That part OS Artiol4 P;755-1 relntinig to the employ-
mht        of ami8tant.e mmdt aa fotlCw8r

                -.  ,      The County ~‘:uperintendent,with the
           approval 4id ths oonfirmtion       al th4 5aunty %rd
           Of ddUOatfOtiI,   lpap scploy a 8oeipcrt4nt
                                                     488i8t4Ut t0
           the County haporintandont at an anmml balmy riot
           to 4rcscad Two ThoUaand~ ;io11hr8 ($2,505) uld lnsy
Honorable 7. 3:. Trimble, Fe&o S




        a180 cmptoy 8uoh other a8418tWIt8 a4 neoe484ry
        provided th4 8ggregato cenoumt of t.hs @alarha
        of 8uOh othsr   aseirtants rhell not erorsd Twelve
        Hundred Dollar8 ($11300) aummllpi         and the County
        bard    of Bduoation may m&co turthsr prmision8
        88 it a04m0 nooes84ry for    affioe      and traveling
        exgenr48   Of the i%NSkt~ SUP rintOnd4nt;       pxvvidod
        that exp4ndltur48~r    office and trev411npS ox-
        penase ot the County Gup4rintsndent rrball not
        bo la44 than Thrsa Mundred f&la*8 (@55)            aud
        not mor4 than Eight KuriUroU      DoilarO   (f8UO)   psr
        anam, suah expan44 shtil firbt be proven by
        aftiduvit thersfor, and said Eoard 18 hsmby
        authorir4d t0 fix th6 4418ry Ot suah U88i8t4Ut8
        anb pay sane out of the 84414 funds imm which
        the 84~4~y and OXp4M48     Of thS 6OUtIty fhperia-
        tendent am paid."

          my the County SupsrinWmd4nt     or &lT18 Colulty
employ 886i8tallt8 under the ahare guotsd pra*lcilOn?  -so are
ot the opinion that ho may.   704~1 is jwt   a8 much need ior
lo el8ta ntla
            in the off100 @f GUI appointire oountr 8uporintenarnt
a8 them is IA the orrioe of 4n 414otlve oae, and even BOM
80 WhWs  the Omty    iS a large one. Th4t thl8 0048tX'UOtiQIl
is the ona lntsndsd by the L4gi8l4turs io 8haun br the provi-
eioa,    *.   .   . d&d   Board   18 h8roby   authorisod   to fix   the   8aiary
of suah u8i¶bJtant8 and izay 4~4 out of the 84524 fUndO rr0a
whioh ths 8slary aild 4xpensss of ths County .Sugeriut4nd4nt ar4
paid. = The Uarieo        of the rleotivs oouaty suprrintsmlent
uucler f&lo14 Z7QOl1 are pey4l:I.eaut d the State Available
SOhOQl Fund. Xf the Logislatuw had ffeenttu limit the mplop
Pesnt Of a8siBttmt8 under this klrtiOl4 tC 414OtlV4 OOUatJ 8uper-
iatenbents, then it could have rnsilp provided tht ths 8alarios
of the a8siitunts wouid.bs pmyabio Out of the State kvrilnble
r;ohool Fund. Xnstsai, it provided th4t euoh 44k4ri48 would
be pia     in the 44624 manner  and out 0r the mm4  mid8  46 tho
ealary of t*4 oounty 4uperlntancMnt.       ~Thus,whera the ralmy
of the aounty eup4rinteudsnt i4 paid out of rum34 raalised rrom
a epaolal t4x, than the aelary of an nesl8tant would be paid
rro0r. ttla Sa5Q funds.    Your firet quaetlon 14, theroror4, ~8war-
sd In the al+finmtive.

          Your seonnd Tue4tion d44la with the tr4valing ox-
penarm oi the County &uperintcsndent of iumris County. On Juno
fionorRbl0T. x. Trlnwo, PagO 4


10, 1940, t&5* &e$ertaent ruadarad       Opinion So. 0444%                          to
Wuotabla    L. A. R~&ir,  Std.o'~up8~intanfht       O? Bublio                       fMtx%8-
tlon,  ragrrdlug  the trevallng    sapmsem    of tbs County
5ntcna8nt or Xerrle    Countr. 5%. 5Umatlcdl our8t5oM
YOU   aFf3   fntCr8Etcd      worm   rtii,y        ai8CU~884     end    ~~EMWHI~
og1nfon.        we cnolose     a oopy        or    muck ~pPn5oa        for   your
CWiSt50XA.


                                                        Your6   very     truly